                                                                                                            JS-6
                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA
                                          CIVIL MINUTES - GENERAL
 Case No.          CV 21-03739 PA (ASx)                                         Date    June 2, 2021
 Title             Nasser Balouch, et al. v. Universal North America Insurance Company



 Present: The Honorable          PERCY ANDERSON, UNITED STATES DISTRICT JUDGE
            K. Sali-Suleyman                               Not Reported                          N/A
                 Deputy Clerk                             Court Reporter                      Tape No.
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:


                             None                                                None
 Proceedings:                 IN CHAMBERS — COURT ORDER

        Before the Court is a Notice of Removal filed by defendant Universal North America Insurance
Company (“Defendant”). (Dkt. No. 1.) Defendant alleges this Court has diversity jurisdiction over this
action pursuant to 28 U.S.C. § 1332(a). On June 2, 2021, the Court held a telephonic hearing with
counsel for the parties to determine whether diversity jurisdiction over this action exists. For the reasons
stated below, the Court finds Defendant has failed to demonstrate that this Court has diversity
jurisdiction over this action.

         Federal courts are courts of limited jurisdiction, having subject matter jurisdiction only over
matters authorized by the Constitution and Congress. See, e.g., Kokkonen v. Guardian Life Ins. Co., 511
U.S. 375, 377 (1994). A suit filed in state court may be removed to federal court if the federal court
would have had original jurisdiction over the suit. 28 U.S.C. § 1441(a). A removed action must be
remanded to state court if the federal court lacks subject matter jurisdiction. 28 U.S.C. § 1447(c). “The
burden of establishing federal jurisdiction is on the party seeking removal, and the removal statute is
strictly construed against removal jurisdiction.” Prize Frize, Inc. v. Matrix (U.S.) Inc., 167 F.3d 1261,
1265 (9th Cir. 1999). “Federal jurisdiction must be rejected if there is any doubt as to the right of
removal in the first instance.” Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992).

        In attempting to invoke this Court’s diversity jurisdiction, Defendant must show that there is
complete diversity of citizenship between the parties and that the amount in controversy exceeds
$75,000. 28 U.S.C. § 1332. To establish citizenship for diversity purposes, a natural person must be a
citizen of the United States and be domiciled in a particular state. Kantor v. Wellesley Galleries, Ltd.,
704 F.2d 1088, 1090 (9th Cir. 1983). Persons are domiciled in the place they reside with the intent to
remain or to which they intend to return. See Kanter v. Warner-Lambert Co., 265 F.3d 853, 857 (9th
Cir. 2001). For the purposes of diversity jurisdiction, a corporation is a citizen of any state where it is
incorporated and of the state where it has its principal place of business. 28 U.S.C. § 1332(c); see also
Indus. Tectonics, Inc. v. Aero Alloy, 912 F.2d 1090, 1092 (9th Cir. 1990).


        In the Notice of Removal, Defendant states “[b]ased on the allegations in the Complaint,
Plaintiffs are, and were at the time of filing of this action and of this Notice of a Removal, a citizen of
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 2
                                                                                                       JS-6
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                    CIVIL MINUTES - GENERAL
 Case No.       CV 21-03739 PA (ASx)                                         Date   June 2, 2021
 Title          Nasser Balouch, et al. v. Universal North America Insurance Company

the State of California.” (Removal ¶ 3.) Defendant cites paragraph 3 of the Complaint for this
argument. Paragraph 3 of the Complaint states “[a]t all relevant times herein, Plaintiffs Nasser Balouch .
. . and Rosanne Balouch . . . are the individual owners of a single family dwelling located at 15904
Joseph Court in Sylmar, CA 91342 . . . and [are] resident[s] of the County of Los Angeles, State of
California.” Because an individual is not necessarily domiciled where he or she resides, Defendant’s
allegations of citizenship, based off of residence, are insufficient to establish Plaintiffs’ citizenship.

         During the hearing, Counsel for Defendant stated they do not have any evidence of Plaintiffs’
citizenship, outside of the residency allegations in the Complaint, and the fact that Plaintiffs have
purchased an insurance policy on a home in California. “Absent unusual circumstances, a party seeking
to invoke diversity jurisdiction should be able to allege affirmatively the actual citizenship of the
relevant parties.” Kanter, 265 F.3d at 857; Bradford v. Mitchell Bros. Truck Lines, 217 F. Supp. 525,
527 (N.D. Cal. 1963) (“A petition [for removal] alleging diversity of citizenship upon information and
belief is insufficient.”). The Court concludes that Defendant has not adequately established the Court’s
subject matter jurisdiction over this action.

        For the foregoing reasons, Defendant has failed to satisfy its burden of showing that diversity
jurisdiction exists over this action. Accordingly, this action is hereby remanded for lack of subject
matter jurisdiction to Los Angeles Superior Court, case number 20STCV48796.

         IT IS SO ORDERED.




CV-90 (06/04)                             CIVIL MINUTES - GENERAL                                  Page 2 of 2
